Title: To Alexander Hamilton from James McHenry, 22[–23] October 1783
From: McHenry, James
To: Hamilton, Alexander


Princeton [New Jersey] 22 [–23] Octbr. 1783.
Dear Hamilton.
I obey you. The homilies you delivered in Congress are still recollected with pleasure. The impressions they made are in favor of your integrity and no one but believes you a man of honor and republican principles. Were you ten years older and twenty thousand pounds richer, there is no doubt but that you might obtain the suffrages of Congress for the highest office in their gift. You are supposed to possess various knowlege, useful—substantial—and ornamental. Your very grave and your cautious—your men who measure others by the standard of their own creeping politics think you sometimes intemperate, but seldom visionary, and that were you to pursue your object with as much cold perseverance as you do with ardor and argument you would become irresistable. In a word, if you could submit to spend a whole life in depicting a fly you would be in their opinion one of the greatest men in the world. Bold designs—measures calculated for their rapid execution—a wisdom that would convince from its own weight—a project that would surprise the people in greater happiness, without giving them an opportunity to view it and reject it, are not adapted to a council composed of discordant elements, or a people who have thirteen heads each of which pay superstitious adoration to inferior divinities.
I have been deterred from day to day from sending you the extract you desire by a proclamation on the subject which I expected would have passed. It is still in dubio. I have reported on Fleury’s case on the principle you recommend. I fear his half pay will not be granted.
Congress some time ago determined to fix their fœderal Town on the Delaware near Trenton. Yesterday they determined to erect a second fœderal Town on the Potomac near George Town: and to reside equal periods (not exceeding one year) at Annapolis & Trenton till the buildings are completed. We adjourn the 12 of next month to meet at Annapolis the 26.
Adieu my dear friend and in the ⟨da⟩ys of your happiness drop a line to yours

James McHenry
Octbr. 23d


our examplification of the treaty has passed and will be transmitted to the State officially.
